ROSS, Circuit Judge.
The amount of the assessment in question in this suit being less than $2,000, the bill must be dismissed for want of jurisdiction. U. S. v. Sayward, 160 U. S. 497, 16 Sup. Ct. 371, 40 L. Ed. 508; Fishback v. Telegraph Co., 161 U. S. 100, 16 Sup. Ct. 506, 40 L. Ed. 630; Transfer Co. v. Pendergrass, 16 C. C. A. 585, 70 Fed. 1; Wheless v. City of St. Rouis (C. C.) 96 Fed. 865. There is nothing tó the contrary in the case of Woodside v. Ciceroni, 35 C. C. A. 177, 93 Fed. 1, where it was held that in a suit to quiet title, or to remove a cloud therefrom, it is not the value of the defendant’s claim which is the amount of the controversy, but the whole of the real estate to which the claim extends.
Injunction denied, and demurrer sustained, and bill dismissed, at •complainant’s cost.